Citation Nr: 1745344	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating for service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed below, the Board finds that the issue on appeal must be remanded for further development.

With respect to the claim of entitlement to a compensable rating for service-connected asbestosis, the Veteran was last afforded a VA examination in December 2014.  A private pulmonary function test (PFT) dated June 2017 has recently been added to the claims file, which indicates that the Veteran has a forced vital capacity (FVC) level of 66.8% predicted.  This evidence is suggestive of a higher initial rating may be warranted for the service-connected asbestosis pursuant to Diagnostic Code 6833.  However, 38 C.F.R. § 4.96(d) requires that PFTs be conducted post-drug or post-medication or post-inhalation therapy because it is the post-drug or post-therapy results that are considered for rating purposes.  Post-bronchodilator PFTs are only not required when pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Significantly, the June 2017 report does not indicate that a bronchodilator was administered during the PFT.  This was confirmed by the Veteran at the August 2017 Board hearing.  See the hearing transcript, pg. 11.  In addition, there is no indication that pre-bronchodilator PFTs were normal, nor did the treatment provider who conducted the June 2017 PFT explain why post-bronchodilator studies need not be performed.

The evidence of record is therefore unclear concerning the current severity of the Veteran's asbestosis.  Thus, to ensure that the record reflects the extent of this disability, an examination with findings responsive to the pertinent rating criteria is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Upon receipt of all additional records, schedule an appropriate VA compensation examination reassessing the severity of the Veteran's service-connected asbestosis.  The claims file must be made available to the examiner for review in connection with the examination.

The examination should be performed in accordance with the current disability benefits questionnaire, to include appropriate pulmonary function testing.

The examiner should discuss any occupational impairment caused by the service-connected asbestosis.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

